DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James H. Mayfield (Reg. No. 70,689) on 12/16/2021.









In the Claims:

	Claims 2, 9, and 16 have been cancelled; and
	Claims 1, 3-8, 10-15, and 17-20 have been amended as follows:

1. (Currently amended) A computer-implemented method for decentralized collection and aggregation of data, the computer-implemented method comprising: 
transmitting, by a data collection server, a plurality of requests for data to a corresponding plurality of remote servers, wherein the plurality of remote servers submit responses to the plurality of requests for data to a blockchain the data collection server, the plurality of remote servers and one or more other nodes as peers in a network, wherein the one or more other nodes validate new blocks and locally store data of the blockchain 
accessing, by the data collection server, the blockchain 
aggregating, by the data collection server, the plurality of responses into a message and transmitting the message to an entity requesting data collection.

2. (Canceled) 

3. (Currently amended) The computer-implemented method of claim 1, further comprising: 
creating, by the data collection server, a placeholder entry in the blockchain 
wherein the data collection server further transmits location information of each placeholder entry to the plurality of remote servers, and wherein the remote servers submit the responses to the request by updating the placeholder entry based on the location information.

4. (Currently amended) The computer-implemented method of claim 1, further comprising: 
blockchain blockchain 

5. (Currently amended) The computer-implemented method of claim 4, wherein the data collection server is associated with an additional data collection server, and wherein the additional data collection server adds the entry to the blockchain 

6. (Currently amended) The computer-implemented method of claim 1, wherein the data collection server accesses the blockchain blockchain 

7. (Currently amended) The computer-implemented method of claim 1, wherein the data collection server accesses the blockchain 

8. (Currently amended) A computer system for decentralized collection and aggregation of data, the computer system comprising: 
one or more computer processors; 

program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising instructions to: 
transmit, by a data collection server, a plurality of requests for data to a corresponding plurality of remote servers, wherein the plurality of remote servers submit responses to the plurality of requests for data to a blockchain the data collection server, the plurality of remote servers and one or more other nodes as peers in a network, wherein the one or more other nodes validate new blocks and locally store data of the blockchain 
access, by the data collection server, the blockchain 
aggregate, by the data collection server, the plurality of responses into a message and transmit the message to an entity requesting data collection.

9. (Canceled) 

10. (Currently amended) The computer system of claim 8, wherein the program instructions further comprise instructions to: 
create, by the data collection server, a placeholder entry in the blockchain 


11. (Currently amended) The computer system of claim 8, wherein the program instructions further comprise instructions to: 
read, by the data collection server, one or more entries of the blockchain blockchain 

12. (Currently amended) The computer system of claim 11, wherein the data collection server is associated with an additional data collection server, and wherein the additional data collection server adds the entry to the blockchain 

13. (Currently amended) The computer system of claim 8, wherein the data collection server accesses the blockchain blockchain 

14. (Currently amended) The computer system of claim 8, wherein the data collection server accesses the blockchain 

15. (Currently amended) A computer program product for decentralized collection and aggregation of data, the computer program product comprising one or more computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: 
transmit, by a data collection server, a plurality of requests for data to a corresponding plurality of remote servers, wherein the plurality of remote servers submit responses to the plurality of requests for data to a blockchain the data collection server, the plurality of remote servers and one or more other nodes as peers in a network, wherein the one or more other nodes validate new blocks and locally store data of the blockchain 
access, by the data collection server, the blockchain 
aggregate, by the data collection server, the plurality of responses into a message and transmit the message to an entity requesting data collection.

16. (Canceled) 


create, by the data collection server, a placeholder entry in the blockchain 
wherein the data collection server further transmits location information of each placeholder entry to the plurality of remote servers, and wherein the remote servers submit the responses to the request by updating the placeholder entry based on the location information.

18. (Currently amended) The computer program product of claim 15, wherein the program instructions further cause the computer to: 
read, by the data collection server, one or more entries of the blockchain blockchain 

19. (Currently amended) The computer program product of claim 18, wherein the data collection server is associated with an additional data collection server, and wherein the additional data collection server adds the entry to the blockchain 

20. (Currently amended) The computer program product of claim 15, wherein the data collection server accesses the blockchain blockchain .

Allowable Subject Matter
	Claims 1, 3-8, 10-15, and 17-20 have been allowed over the prior art of record and overcome the rejection under 35 U.S.C. § 101.  These claims are renumbered on allowance as claims 1-17.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1, 8, & 15.
Thus, independent claims 1, 8, & 15 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        12/16/2021